Keefe, Judge:
This is a collector’s appeal to reappraisement from the finding of value of the appraiser on certain pecorino sardo cheese imported from Italy. It was entered and appraised at $60 per 100 kilos, packing included, less 2 per centum discount. The amount .of the nondutiable charges deducted was $82.60.
At the hearing it was agreed by counsel and the examiner thereof that the merchandise should have been appraised at $60 per 100 kilos, packing included, less 2 per centum discount, less transportation charge from factory to on board amounting to $52, instead of $82.60. It was further agreed that such value represents the freely-offered-for-sale price for such or similar merchandise on or about the date of exportation of the instant merchandise, for exportation to the United States and that there was no higher foreign value at the time of exportation.
In view of these agreed facts I find that the value of the merchandise is the export value as defined in section 402 (d) of the Tariff Act of 1930, and that such value is $60 per 100 kilos, packing included, less 2 per centum discount, less transportation charge from factory to on board amounting to $52.
Judgment will be rendered accordingly. It is so ordered.